Title: Cabinet Opinion on Military Rations, 28 February 1793
From: Jefferson, Thomas,Knox, Henry,Randolph, Edmund
To: Washington, George


Having considered the note of the President of the U.S. to General Knox, on the subject of increased rations; we are of opinion, that a proposition to congress at this time concerning such increase would be inexpedient, even if the question were more free from difficulty, than it is. But liable as it is to objections, the inexpediency of such a proposition now, acquires double force.

Th: Jefferson
H Knox
Edm: Randolph
Feby. 28. 1793.

 